Nebraska Advance Sheets
280	286 NEBRASKA REPORTS



                      State of Nebraska,           appellee, v.
                       Paul A. Valverde,           appellant.
                                    ___ N.W.2d ___

                         Filed July 19, 2013.    No. S-12-444.

 1.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules apply, the
      admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial
      discretion is involved only when the rules make discretion a factor in determin-
      ing admissibility.
 2.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence Rules
      commit the evidentiary question at issue to the discretion of the trial court, an
      appellate court reviews the admissibility of evidence for an abuse of discretion.
 3.	 Motions for Mistrial: Appeal and Error. The decision whether to grant a
      motion for mistrial is within the discretion of the trial court and will not be dis-
      turbed on appeal in the absence of an abuse of discretion.
 4.	 Jury Instructions: Judgments: Appeal and Error. Whether jury instructions
      given by a trial court are correct is a question of law. When dispositive issues on
      appeal present questions of law, an appellate court has an obligation to reach an
      independent conclusion irrespective of the decision of the court below.
 5.	 Rules of Evidence: Sexual Assault: Other Acts. Neb. Rev. Stat. § 27-414
      (Cum. Supp. 2012) allows evidence of prior offenses of sexual assault to
      prove propensity.
  6.	 ____: ____: ____. Neb. Rev. Stat. § 27-414 (Cum. Supp. 2012) requires a hearing
      outside the presence of the jury before the court admits evidence of the accused’s
      commission of another offense of sexual assault.
 7.	 Rules of Evidence: Sexual Assault: Other Acts: Time. Neb. Rev. Stat. § 27-414
      (Cum. Supp. 2012) does not impose any timing requirement as to when the
      required hearing outside of the presence of the jury must be held.
 8.	 Rules of Evidence: Other Acts: Time: Intent. The admissibility of evidence
      concerning other conduct must be determined upon the facts of each case, and no
      exact limitation of time can be fixed as to when other conduct tending to prove
      intent to commit the offense charged is too remote.
 9.	 Rules of Evidence: Other Acts: Time. The question whether evidence of other
      conduct is too remote in time is largely within the discretion of the trial court.
      While remoteness in time may weaken the value of the evidence, such remoteness
      does not, in and of itself, necessarily justify exclusion of the evidence.
10.	 Rules of Evidence: Other Acts. Under the plain language of Neb. Rev. Stat.
      § 27-414(3)(c) (Cum. Supp. 2012), the court is to compare the similarity of the
      other acts to the crime charged.
11.	 Criminal Law: Motions for Mistrial: Appeal and Error. A mistrial is properly
      granted in a criminal case where an event occurs during the course of a trial
      which is of such a nature that its damaging effect cannot be removed by proper
      admonition or instruction to the jury and thus prevents a fair trial.
12.	 Motions for Mistrial: Proof. A defendant faces a higher threshold than merely
      showing a possibility of prejudice when attempting to prove error predicated on
      the failure to grant a mistrial.
                         Nebraska Advance Sheets
	                               STATE v. VALVERDE	281
	                                Cite as 286 Neb. 280

13.	 Jury Instructions. In the absence of a request for a limiting instruction, there is
     no reversible error in a court’s failure to give a limiting instruction.
14.	 Rules of Evidence: Sexual Assault: Other Acts. Evidence of another offense or
     offenses of sexual assault, if admissible in a prosecution for an offense of sexual
     assault, is not received for a limited purpose but may be considered on any matter
     to which it is relevant.
15.	 Appeal and Error. An objection, based on a specific ground and properly over-
     ruled, does not preserve a question for appellate review on any other ground.
16.	 Jury Instructions. Whenever an applicable instruction may be taken from the
     Nebraska Jury Instructions, that instruction is the one which should usually be
     given to the jury in a criminal case.
17.	 Jury Instructions: Appeal and Error. All the jury instructions must be read
     together, and if, taken as a whole, they correctly state the law, are not mislead-
     ing, and adequately cover the issues supported by the pleadings and the evidence,
     there is no prejudicial error necessitating reversal.
18.	 Jury Instructions: Proof: Appeal and Error. To establish reversible error from
     a court’s refusal to give a requested instruction, an appellant has the burden to
     show that (1) the tendered instruction is a correct statement of the law, (2) the
     tendered instruction is warranted by the evidence, and (3) the appellant was
     prejudiced by the court’s refusal to give the tendered instruction.

   Appeal from the District Court for Sarpy County: Max
K elch, Judge. Affirmed.
  Patrick J. Boylan, Chief Deputy Sarpy County Public
Defender, for appellant.
  Jon Bruning, Attorney General, and James D. Smith for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Cassel, J.
                      I. INTRODUCTION
   In this appeal from convictions and sentences for child abuse
and sexual assault, we primarily address the district court’s pro-
cedures regarding evidence of prior sexual offenses under Neb.
Rev. Stat. § 27-414 (Cum. Supp. 2012). Before trial, the court
heard testimony from the accused’s prior victims, compared the
testimony to the current charges, and made a conditional ruling
of admissibility. But the court prohibited the State from men-
tioning or presenting the § 27-414 evidence at trial until after
the evidence of the current alleged victims. At trial, the State
    Nebraska Advance Sheets
282	286 NEBRASKA REPORTS



first presented the “current” evidence. Then, outside the pres-
ence of the jury, the State gave notice of its intent to present
the § 27-414 evidence and the court made a final determination
of its admissibility. We find no error in the procedures used by
the district court, and we reject the other assignments of error
challenging the court’s rulings on a motion for mistrial and on
jury instructions. Accordingly, we affirm.

                      II. BACKGROUND
   Paul A. Valverde, born in February 1969, is the father of
H.L. and the uncle of B.V., both of whom were born in March
1997. The State charged Valverde with two counts of third
degree sexual assault of a child, second offense; four counts
of child abuse; and four counts of first degree sexual assault
of a child, second offense, relating to acts committed against
H.L. and B.V. at several locations in Sarpy County, Nebraska,
during periods of time between June 1, 2008, and December
10, 2010. The State later moved to dismiss one count of first
degree sexual assault of a child, second offense. Because the
issues in this appeal are largely limited to the district court’s
proceedings under § 27-414, we do not summarize various
other aspects of the case.

                        1. First Hearing
   In April 2011, the State moved to admit evidence of
Valverde’s commission of another act of sexual assault under
§ 27-414. The State alleged that Valverde sexually assaulted
E.M. when she was 14 years old, fathered a child with her
when she was 15 years old, and was convicted of third degree
sexual assault of a child in 1995 for the sexual assaults com-
mitted on E.M. The State also alleged that in 1988, when
Valverde was 20 years old, he molested his 11-year-old niece,
T.K. Because T.K. did not testify regarding any sexual assault
at trial, we omit further discussion of the evidence adduced at
the § 27-414 hearing related to her.
   During a hearing on the State’s motion, evidence established
that E.M., born in June 1979, met Valverde in 1993, when she
was 14 years old and he was 24 years old. While E.M. was
at Valverde’s apartment during the summer of 1993, Valverde
                  Nebraska Advance Sheets
	                      STATE v. VALVERDE	283
	                       Cite as 286 Neb. 280

put his hands down her pants and inserted his fingers into her
vagina. At other times while E.M. was 14 years old, Valverde
inserted his penis into her vagina. The sexual intercourse con-
tinued when E.M. turned 15 years old, and she gave birth to
Valverde’s child when she was 15.
   On June 28, 2011, the district court entered an order, find-
ing by clear and convincing evidence that Valverde com-
mitted multiple sexual assaults upon E.M. under Neb. Rev.
Stat. § 28-319 (Reissue 2008). The court observed that two
of the crimes charged in the instant case involved subjecting
another person 14 years of age or younger to sexual contact
when Valverde was at least 19 years of age, that three charges
involved subjecting another person who was at least 12 years
of age but less than 16 years of age to sexual penetration
when Valverde was 25 years old or older, and that one charge
involved subjecting another person who was under 12 years
of age to sexual penetration when Valverde was 19 years or
older. The court noted that Valverde committed sexual assaults
upon E.M. when she was age 14, which was a similar age to
H.L. and B.V., and that Valverde was age 19 or older in the
prior and current alleged sexual assaults. The court stated
that “although the details of the acts that underlie the present
charges were not offered, the present charges themselves are of
a similar nature to the prior sexual assaults.” The court deter-
mined that the acts against E.M. were not overly prejudicial
from a timing standpoint and that the risk of prejudice did not
substantially outweigh the probative value of the evidence of
the prior sexual assaults. Therefore, the court determined that
E.M. would be allowed to testify at trial regarding the prior
sexual assaults committed upon her by Valverde.
                       2. Second Hearing
  In October 2011, the State filed another motion seeking to
admit evidence under § 27-414. The State alleged that Valverde
sexually assaulted H.A., formerly known as H.R., when she
was 13 years old and that he was convicted of third degree
sexual assault of a child in 1995 for the sexual assault.
  During a hearing on the motion, H.A., born in November
1981, testified that she agreed to babysit a child of Valverde’s
    Nebraska Advance Sheets
284	286 NEBRASKA REPORTS



on one occasion when she was 13 years old. After putting
the baby to bed, H.A. fell asleep on a couch and awoke to
Valverde’s touching her breasts. He also touched her legs and
“bottom area.” The next day, H.A. reported the incident to the
police. The court received into evidence a certified copy of
Valverde’s conviction for the incident and a copy of the opera-
tive information in the instant case.
   On November 23, 2011, the district court entered an order
granting the State’s motion. The court found that Valverde
committed a sexual assault upon H.A. pursuant to Neb.
Rev. Stat. § 28-320.01 (Reissue 2008). The court stated that
H.A. was 13 years old when Valverde committed the sexual
assault upon her, which was a similar age to H.L. and B.V.
as alleged in two of the counts of the operative information
and that Valverde was 19 years or older at the time of the
prior and present alleged sexual assaults. The court further
stated that
      although the details of the acts that underlie the pres-
      ent charges were not offered, the present charges
      themselves are of a similar nature to the prior sexual
      assaults. Therefore, the prior sexual assault committed
      by [Valverde] upon [H.A.] is found at this point in this
      opinion to be both probative and relevant to the present
      crimes charged.
(Emphasis in original.) The court stated that H.A. would be
allowed to testify at trial, subject to certain restrictions. Due
to concerns about cumulative evidence, the court limited the
State, in its case in chief, to either calling H.A. to testify or
offering Valverde’s prior conviction.
   The district court compared a pretrial motion to allow evi-
dence under § 27-414 to a motion in limine, because both call
for a pretrial ruling to determine the admissibility of evidence.
The court emphasized that its ruling allowing the State to
present evidence of the prior sexual assaults was not a final
ruling due largely to the lack of specificity of facts regarding
the current sexual assaults because H.L. and B.V. did not tes-
tify in either hearing on the motions to allow evidence under
§ 27-414. The court prohibited the State from presenting any
                   Nebraska Advance Sheets
	                       STATE v. VALVERDE	285
	                        Cite as 286 Neb. 280

evidence under § 27-414 until after evidence had been offered
regarding the alleged sexual acts as charged in the operative
information. The court continued:
      After the evidence has been presented as to the alleged sex-
      ual acts that are contained within the present Information,
      then, the State shall notify the Court and [Valverde],
      outside of the presence of the jury, that it intends to call
      as a witness either [H.A.], [E.M.,] and/or [T.K.] This
      procedure allows the Court to make a further determina-
      tion, outside of the presence of the jury, if called upon to
      render such a ruling, the admissibility of any evidence
      pursuant to . . . §27-414.
The court further stated, “Although, only advisory to the
parties, in the event [H.A.], [E.M.,] and/or [T.K.] do testify
at trial, this Court shall issue a cautionary instruction as to
their testimony.”
                              3. Trial
   A jury trial commenced, and consistent with the district
court’s order, the State did not allude to assaults on the prior
victims in its opening statement. The State called B.V. as its
first witness. B.V. testified that on July 4, 2009, he went with
his family to his grandmother’s house; Valverde and H.L. were
also present. That evening, Valverde told B.V. to “check and
see if [B.V.] had sperm.” B.V. “checked” by masturbating, and
then Valverde stroked B.V.’s penis. While B.V. had an erection,
Valverde pulled down H.L.’s pants and underwear and inserted
B.V.’s penis into H.L.’s vagina. According to B.V., Valverde
then pushed on B.V.’s back in an up-and-down motion. B.V.
felt uncomfortable, so he removed his penis so that it was
touching H.L.’s leg when Valverde was not looking. B.V. testi-
fied that Valverde said B.V. was “not doing it right” and that
Valverde would “show [B.V.] how it’s done.” Valverde then
told B.V. to suck on H.L.’s breasts while Valverde had vaginal
intercourse with H.L.
   The State next called H.L. to testify. H.L. began living
with Valverde when she was 12 years old. In approximately
June 2009, they moved to H.L.’s grandmother’s home, and
Valverde began having sexual intercourse with her a few
    Nebraska Advance Sheets
286	286 NEBRASKA REPORTS



weeks later. H.L. testified that Valverde would motion her to
go downstairs, she would lie on the floor, and Valverde would
remove her clothes and have intercourse with her. According to
H.L., Valverde would ejaculate onto H.L.’s stomach and then
she would go to the bathroom to clean up. H.L. testified that
Valverde would also touch her breasts.
   H.L. testified that in the late evening of July 4, 2009,
Valverde motioned her to go downstairs. She went downstairs
and lay on the floor. According to H.L., B.V. came downstairs
and began removing his clothes at Valverde’s direction. H.L.
testified that Valverde directed B.V. to get on top of H.L.
and put his penis into her vagina and that Valverde guided
B.V.’s penis into her vagina. H.L. testified that at some point,
Valverde told B.V. to get off of H.L. and said that B.V. was
“not doing it right.” B.V. then began sucking on H.L.’s breasts,
and Valverde had vaginal intercourse with her. They lived at
H.L.’s grandmother’s house until October 2009, during which
time Valverde had intercourse with H.L. two or three times a
week. H.L. testified that the sexual intercourse continued when
H.L. and Valverde moved to an apartment. The acts took place
in Valverde’s bedroom and regularly occurred four or five
times a week. Valverde also made H.L. perform oral sex on
him on occasion.
   In approximately May 2010, when H.L. was 13 years old,
H.L. told Valverde that her menstrual period was late and
Valverde bought her a pregnancy test. The test was negative,
but within a week Valverde took H.L. to a doctor to have
an intrauterine device inserted. H.L. and Valverde moved to
a different apartment in October, and the sexual intercourse
continued to occur two or three times a week. On December
10, H.L. was supposed to spend the night with her mother.
But first, Valverde had intercourse with her on his bed and
some of his semen got on H.L.’s underwear. The next day,
H.L. disclosed to her mother that Valverde had been mak-
ing her have sex with him. H.L.’s mother called the police,
and an officer escorted them to a hospital. A “rape kit” was
administered. Semen was found on H.L.’s underwear and the
vaginal swab from the kit. DNA was extracted from these
items. The probability of an unrelated individual other than
                  Nebraska Advance Sheets
	                      STATE v. VALVERDE	287
	                       Cite as 286 Neb. 280

Valverde matching the DNA profile of the sperm on H.L.’s
underwear was 1 in 14.8 quintillion for Caucasians, 1 in 12.6
quintillion for African Americans, and 1 in 61.6 quintillion for
American Hispanics.
    While the jury was absent from the courtroom, the State
announced that E.M. was the next witness it would like to call.
Valverde’s counsel argued that under Neb. Rev. Stat. § 27-403
(Reissue 2008), the probative value of the evidence of the prior
sexual assault did not outweigh the danger of prejudice. The
district court responded:
      The Court, in an abundance of caution in the second
      ruling, November 23, 2011, restricted or prohibited the
      State from mentioning this [§ 27-414] evidence as to
      those three prospective witnesses until the Court had
      an opportunity to hear the evidence, the actual specific
      evidence as to the pending allegations. However, the
      Court had already made a finding there was [sic] simi-
      larities based upon the charges alone. And after hearing
      the evidence from both the alleged victims in the trial up
      to now, the Court finds there are sufficient similarities
      to proceed, and [Valverde’s] objection is overruled at
      this time.
Valverde moved for a mistrial based upon the procedures used
by the court with respect to the prior victims. The court denied
the motion.
    E.M. is B.V.’s mother. She provided testimony similar to
that at the hearing under § 27-414. Valverde did not request a
limiting instruction following E.M.’s testimony.
    Outside the presence of the jury, the State offered a cer-
tified copy of Valverde’s prior conviction for third degree
sexual assault of a child regarding H.A. Valverde objected,
arguing that the exhibit’s prejudicial effect to Valverde was
outweighed by its probative value and that it would be bet-
ter for the State to bring in the witness to testify so the jury
could make a credibility determination. The court overruled
the objection. Valverde objected when the State offered the
exhibit into evidence, and the court overruled the objection.
Valverde did not request a limiting instruction concerning
the exhibit.
    Nebraska Advance Sheets
288	286 NEBRASKA REPORTS



   The State called T.K. to testify, but because T.K. had
trouble recalling dates and whether Valverde was 19 years of
age at the time of the incidents, the court sustained an objec-
tion by the defense. As mentioned earlier, T.K. ultimately did
not testify regarding any sexual assault by Valverde. After
the State rested, Valverde rested without presenting any
evidence.
   During the jury instruction conference, Valverde objected
to instruction No. 13 regarding limited purpose but the district
court responded that the instruction would be given. Valverde
also took issue with instruction No. 15, the instruction involv-
ing other acts of sexual assault under § 27-414. The court
declined to give Valverde’s proposed instructions addressing
limited purpose and evidence of prior sexual assaults.
   The jury returned a verdict of guilty on all counts. The court
subsequently imposed sentences of incarceration.
   Valverde timely appeals. Pursuant to statutory authority,
we granted the State’s petition to bypass the Nebraska Court
of Appeals.1

               III. ASSIGNMENTS OF ERROR
   Valverde assigns error to the procedures used by the district
court in receiving evidence under § 27-414, to the court’s fail-
ure to grant a mistrial, and to the court’s giving of certain jury
instructions and refusal of others.

                 IV. STANDARD OF REVIEW
   [1,2] In proceedings where the Nebraska Evidence Rules
apply, the admissibility of evidence is controlled by the
Nebraska Evidence Rules; judicial discretion is involved only
when the rules make discretion a factor in determining admis-
sibility.2 Where the Nebraska Evidence Rules commit the evi-
dentiary question at issue to the discretion of the trial court,
an appellate court reviews the admissibility of evidence for an
abuse of discretion.3

 1	
      See Neb. Rev. Stat. § 24-1106(2) (Reissue 2008).
 2	
      State v. Kibbee, 284 Neb. 72, 815 N.W.2d 872 (2012).
 3	
      Id.
                         Nebraska Advance Sheets
	                             STATE v. VALVERDE	289
	                              Cite as 286 Neb. 280

   [3] The decision whether to grant a motion for mistrial is
within the discretion of the trial court and will not be disturbed
on appeal in the absence of an abuse of discretion.4
   [4] Whether jury instructions given by a trial court are cor-
rect is a question of law. When dispositive issues on appeal
present questions of law, an appellate court has an obligation
to reach an independent conclusion irrespective of the decision
of the court below.5
                          V. ANALYSIS
                      1. § 27-414 Evidence
   This is the first appeal in which we have focused on evi-
dence of “another offense or offenses of sexual assault” relying
solely upon § 27-414. Prior to our recent decision in State v.
Kibbee,6 we analyzed similar evidence solely as evidence of
“other crimes, wrongs, or acts” under Neb. Rev. Stat. § 27-404
(Cum. Supp. 2012).7
   In Kibbee, we addressed evidence offered under both
§§ 27-404 and 27-414. There, the State filed a notice of intent
to offer prior bad acts evidence pursuant to § 27-404(2) and
a notice of intent to offer evidence pursuant to § 27-414 of
similar offenses committed by the defendant. The trial court
analyzed the admission of the evidence under § 27-404, but we
determined that the evidence was admissible under § 27-414
and that we did not need to conduct a separate analysis under
§ 27-404(2).
   In the instant appeal, neither the parties nor the court con-
sidered the evidence at issue under § 27-404; thus, § 27-404 is
not implicated in this appeal. Significant consequences follow
from the State’s reliance solely upon § 27-414.
               (a) Statutory Language of § 27-414
   We begin by setting forth the complete language of the stat-
ute at issue. Section 27-414 provides:

 4	
      Id.
 5	
      Id.
 6	
      Id.
 7	
      See, e.g., State v. Dreimanis, 258 Neb. 239, 603 N.W.2d 17 (1999).
    Nebraska Advance Sheets
290	286 NEBRASKA REPORTS



        (1) In a criminal case in which the accused is accused
     of an offense of sexual assault, evidence of the accused’s
     commission of another offense or offenses of sexual
     assault is admissible if there is clear and convinc-
     ing evidence otherwise admissible under the Nebraska
     Evidence Rules that the accused committed the other
     offense or offenses. If admissible, such evidence may
     be considered for its bearing on any matter to which it
     is relevant.
        (2) In a case in which the prosecution intends to offer
     evidence under this section, the prosecuting attorney shall
     disclose the evidence to the accused, including statements
     of witnesses or a summary of the substance of any testi-
     mony that is expected to be offered, at least fifteen days
     before the scheduled date of trial or at such later time as
     the court may allow for good cause.
        (3) Before admitting evidence of the accused’s com-
     mission of another offense or offenses of sexual assault
     under this section, the court shall conduct a hearing
     outside the presence of any jury. At the hearing, the
     rules of evidence shall apply and the court shall apply a
     section 27-403 balancing and admit the evidence unless
     the risk of prejudice substantially outweighs the proba-
     tive value of the evidence. In assessing the balancing,
     the court may consider any relevant factor such as (a)
     the probability that the other offense occurred, (b) the
     proximity in time and intervening circumstances of the
     other offenses, and (c) the similarity of the other acts to
     the crime charged.
        (4) This section shall not be construed to limit the
     admission or consideration of evidence under any other
     section of the Nebraska Evidence Rules.
             (b) Procedures Used by District Court
   We next summarize the procedures implemented by the
district court. After the State filed its motions to use § 27-414
evidence, the district court held hearings at which evidence of
prior sexual assaults was adduced.
   During the pretrial hearings, the court heard testimony from
the prior victims. Although the court did not hear testimony
                       Nebraska Advance Sheets
	                           STATE v. VALVERDE	291
	                            Cite as 286 Neb. 280

from H.L. or B.V., the court compared the evidence of the
prior sexual assaults to the current charges contained in the
information. Based on similarities between the prior sexual
assaults and the current charges, the court stated that the prior
victims would be allowed to testify at trial. However, the
court emphasized that its ruling allowing the State to present
evidence of the prior sexual assaults was not a final ruling on
the ultimate admissibility of the evidence. The court prohibited
the State from presenting any evidence at trial of the prior
sexual assaults until after the State presented evidence as to the
alleged sexual assaults against H.L. and B.V.
   After such evidence was presented at trial and the State
alerted Valverde and the court of its intent to call a prior vic-
tim as a witness, the court made a further determination, out-
side the presence of the jury, of the admissibility of the prior
sexual assaults.
   In essence, the district court made conditional rulings at the
pretrial hearings, reserving final rulings on the admissibility of
the evidence under § 27-414 until trial. In doing so, the court
followed a framework urged in a legal treatise:
      What is at issue in the [§ 27-414 hearing] is the “other
      acts” evidence, not the proof of the misconduct that is at
      issue in the instant case and yet to be tried. Consequently,
      there should be no requirement that the victim of the
      action being tried has to testify at the pretrial hearing. The
      court could take judicial notice of the charges that have
      been filed in the court and admit the evidence condition-
      ally under [Neb. Rev. Stat. § 27-104(2) (Reissue 2008)].
      If the state does not offer sufficient admissible evidence
      at trial to raise a jury issue that the charged conduct
      occurred that would make the “other crimes” evidence
      admissible, then allegations [o]f the “other crimes” evi-
      dence would be inadmissible.8
The court’s procedures ensured that the evidence of the cur-
rent acts came in at trial—in the presence of the jury—and in
making a final determination on the admissibility of evidence
under § 27-414, the court compared the prior acts to the current

 8	
      R. Collin Mangrum, Mangrum on Nebraska Evidence 310-11 (2013).
    Nebraska Advance Sheets
292	286 NEBRASKA REPORTS



acts. The procedures also ensured that none of the § 27-414
evidence—which must be presented to the court outside the
presence of the jury—was disclosed to the jury until after the
court made a final determination on admissibility.
   Section 27-414 is patterned after Fed. R. Evid. 413. But
§ 27-414(1) adds a requirement, not included in the federal
rule, of “clear and convincing evidence otherwise admissible
under the Nebraska Evidence Rules that the accused commit-
ted the other offense or offenses.” The Nebraska statute also
explicitly requires a hearing outside the presence of a jury and
a balancing under § 27-403.9 Nothing in either rule conflicts
with the procedures employed by the district court. In fact,
the Seventh Circuit approved of similar procedures in U.S. v.
Hawpetoss.10 In Hawpetoss, the trial court, prior to trial, deter-
mined that the prior acts evidence was similar to the charged
conduct and was admissible, but the court stressed that its
ruling was tentative and that it intended to reconsider its rul-
ing during the trial so that it could evaluate the admission of
the evidence in light of the evidence presented to the jury. As
in the instant case, the trial court in Hawpetoss forbade the
parties from mentioning the prior acts evidence in their open-
ing statements.
   We now consider Valverde’s first assignment of error as it
relates to pertinent subsections of § 27-414.

                        (c) § 27-414(1)
   Under § 27-414(1), evidence of the accused’s prior commis-
sion of another offense of sexual assault is admissible if there
is clear and convincing evidence that the accused committed
the other offense. Valverde’s brief does not appear to contest
whether the State met the clear and convincing evidence stan-
dard. And, as the State observes, “Valverde left behind both a
human and paper trail that made his prior sexual assaults mat-
ters of unquestioned historical fact. He fathered a child by sex-
ually assaulting [E.M.] Valverde was criminally convicted for
sexually assaulting [H.A.], as established by court conviction

 9	
      See § 27-414(3).
10
U.S. v. Hawpetoss, 478 F.3d 820 (7th Cir. 2007).
                         Nebraska Advance Sheets
	                              STATE v. VALVERDE	293
	                               Cite as 286 Neb. 280

records.”11 We therefore find no merit in Valverde’s assignment
of error that the State failed to produce clear and convincing
evidence that the prior sexual assaults occurred.
   [5] Section 27-414 allows evidence of prior offenses of
sexual assault to prove propensity.12 Section 27-414(1) explic-
itly provides that evidence of the accused’s commission of
another offense of sexual assault “may be considered for its
bearing on any matter to which it is relevant.” In contrast,
§ 27-404(2) did not allow evidence to prove propensity, stat-
ing “[e]vidence of other crimes, wrongs, or acts is not admis-
sible to prove the character of a person in order to show that
he or she acted in conformity therewith.” But § 27-404(2)
allowed prior acts evidence for purposes other than propen-
sity, “such as proof of motive, opportunity, intent, preparation,
plan, knowledge, identity, or absence of mistake or accident.”
Clearly, evidence of Valverde’s prior sexual assaults could
be admitted under § 27-414—subject to the balancing under
§ 27-403, which we discuss below—to show his propensity to
commit such acts.
                         (d) § 27-414(2)
   Under § 27-414(2), the prosecuting attorney is to disclose
to the accused, at least 15 days before trial, the evidence that
is expected to be offered. During oral argument, Valverde’s
counsel conceded that he was given notice at least 15 days
before trial of the evidence the State intended to offer. Valverde
does not claim in his brief that the State did not comply with
§ 27-414(2).
                        (e) § 27-414(3)
   The main thrust of Valverde’s first assignment of error
relates to the requirements of § 27-414(3). We examine them
in turn.
             (i) Hearing Outside Presence of Jury
   [6] Section 27-414 requires a hearing outside the presence
of the jury before the court admits evidence of the accused’s

11	
      Brief for appellee at 28.
12	
      See State v. Kibbee, supra note 2.
    Nebraska Advance Sheets
294	286 NEBRASKA REPORTS



commission of another offense of sexual assault. Valverde
argues that the district court’s procedures violated this statutory
mandate. We disagree.
   [7] The statute does not impose any timing requirement as
to when this hearing must be held. The district court held two
hearings prior to trial at which it heard evidence of the prior
sexual assaults. The court compared the evidence adduced
during those hearings to the charges in the current case. The
court’s order after the second hearing specifically stated that
it was not a final ruling on the ultimate admissibility of the
prior sexual assaults. It made its final determination after
hearing the trial testimony of H.L. and B.V. and comparing
that testimony to the testimony of E.M. and H.A. adduced
during the hearings pursuant to § 27-414. The final deter-
mination followed additional arguments made outside the
jury’s presence.
   The court’s procedures prevented the jury from hearing
potentially inadmissible evidence of prior sexual assaults until
the court made its final ruling on admissibility. We find no
abuse of discretion by the court in this regard.
                (ii) Balancing Under § 27-403
   Much of Valverde’s argument focuses on the required
§ 27-403 balancing. Section § 27-414(3) sets forth fac-
tors that the court may consider in balancing, to which we
now turn.
                   a. Probability That Other
                       Offense Occurred
   The first factor, the probability that the other offenses
occurred, is not seriously disputed. And as discussed above,
a child was born as a result of Valverde’s sexual assault of
E.M. and a criminal conviction resulted from Valverde’s sexual
assault of H.A. This factor weighs in favor of admission of the
prior sexual assaults.
            b. Proximity in Time and Intervening
              Circumstances of Other Offenses
  Valverde relies heavily on the gap in time between the prior
and the current offenses. The assaults against E.M. began in
                         Nebraska Advance Sheets
	                              STATE v. VALVERDE	295
	                               Cite as 286 Neb. 280

1993, and the assault against H.A. occurred in 1995, whereas
the assaults against H.L. occurred beginning in 2008, and the
assault against B.V. occurred in 2009.
   [8,9] The admissibility of evidence concerning other con-
duct must be determined upon the facts of each case, and no
exact limitation of time can be fixed as to when other conduct
tending to prove intent to commit the offense charged is too
remote.13 “The question whether evidence of other conduct ‘is
too remote in time is largely within the discretion of the trial
court. While remoteness in time may weaken the value of the
evidence, such remoteness does not, in and of itself, necessar-
ily justify exclusion of the evidence.’”14
   The Nebraska appellate courts have considered the remote-
ness of time under § 27-414 on two occasions. In Kibbee,15
the charged act took place in 2009, and we found no abuse of
discretion in the admission of evidence regarding prior acts
that occurred between 1983 and 1995. The Nebraska Court of
Appeals similarly found no abuse of discretion in admitting
evidence of an earlier offense that occurred in 1996, where the
current offense took place in 2009.16
   We have allowed admission of evidence even more remote
in time in the context of § 27-404. In Kibbee, we discussed
other cases allowing evidence of prior crimes committed 27
years earlier,17 11 to 20 years prior to trial,18 and 10 years prior
to the charged crime.19
   Remoteness in time is just one factor in the § 27-403 balanc-
ing. Here, Valverde last sexually assaulted H.L. approximately
17 years after he first began sexually assaulting E.M. However,
the pattern of generational assaults within the same family

13	
      State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990).
14	
      State v. Kibbee, supra note 2, 284 Neb. at 97, 815 N.W.2d at 893, quoting
      State v. Yager, supra note 13.
15	
      State v. Kibbee, supra note 2.
16	
      See State v. Craigie, 19 Neb. Ct. App. 790, 813 N.W.2d 521 (2012).
17	
      State v. Stephens, 237 Neb. 551, 466 N.W.2d 781 (1991).
18	
      State v. Yager, supra note 13.
19	
      State v. Kern, 224 Neb. 177, 397 N.W.2d 23 (1986).
    Nebraska Advance Sheets
296	286 NEBRASKA REPORTS



at similar ages—as further discussed below—weighs heavily
against Valverde’s argument.

                   c. Similarity of Other Acts
                        to Crime Charged
   [10] Valverde complains that the district court could not
have compared the current offenses to the prior offenses
because “there were no facts of the current case provided for
comparison.”20 His complaint is based on the court’s not requir-
ing H.L. and B.V. to testify at the hearings under § 27-414. It
is true that the court had only the allegations contained in the
information with which to compare the prior sexual assaults
at the time of its preliminary rulings on the admissibility of
those prior sexual assaults. But under the plain language of
§ 27-414(3)(c), the court is to compare the “similarity of the
other acts to the crime charged.” (Emphasis supplied.) That is
precisely what the court did. Further, the district court did not
make its final ruling on admissibility until after hearing the
trial testimony of H.L. and B.V. Thus, contrary to Valverde’s
repeated assertions, the court was able to consider the facts
of the current charged crimes before making a final ruling on
balancing under § 27-403.
   Valverde also places great weight on the differences between
the prior and current offenses. He points out that the assaults
occurred at different locations, that the victims were different
ages, and that the nature of the acts differed.
   But we find much more significance in the similarities.
While the assaults occurred at different locations, the prior and
current assaults all occurred at the place where Valverde was
living. And while the ages of the victims may have varied, they
were of similar adolescent ages: E.M. was 14 years old when
the assaults began, H.A. was 13 years old, B.V. was 12, and
H.L. was sexually assaulted from the time she was 12 until
the time she reported the assaults when she was 14. All of the
assaults occurred when Valverde was at least 24 years of age.
And while the nature of some of the acts differed, other acts
were the same. Valverde digitally penetrated and repeatedly

20	
      Brief for appellant at 24.
                        Nebraska Advance Sheets
	                             STATE v. VALVERDE	297
	                              Cite as 286 Neb. 280

had vaginal intercourse with E.M. He touched H.A.’s breast
and “bottom area” and told her that he wanted to have sex with
her. Valverde touched H.L.’s breasts, repeatedly had vaginal
intercourse with her, and made her perform oral sex on him.
Valverde touched B.V.’s penis and prompted him to engage
in intercourse with H.L. All of the victims knew Valverde,
and there was a family-like relationship. Valverde was living
with E.M.’s father when Valverde first began sexually assault-
ing E.M. Valverde and E.M. had a child together, and H.A.
was babysitting that child at the time that Valverde assaulted
her. H.L. is Valverde’s daughter. And B.V., E.M.’s son, is
Valverde’s nephew.
   We noted a number of similarities in Kibbee21 in determin-
ing that the trial court did not abuse its discretion in allowing
evidence of prior assaults. Like in the instant case, all of the
victims in Kibbee knew the accused and all of the victims
were under the age of majority at the time the sexual assaults
occurred. We observed in Kibbee that the defendant digitally
penetrated all of the victims, that two victims were awakened
to find the defendant touching them inappropriately, and that
one victim reported the defendant was sitting on the floor next
to her—similar to the current victim’s report that the defend­
ant was kneeling on the floor next to her. Also in Kibbee, we
pointed out the similarities of prior sexual assaults in State v.
Carter22 as follows:
      All assaults occurred when the victims were between the
      ages of 6 and 11; all of the victims were subjected to mul-
      tiple assaults; all assaults occurred at the defendant’s resi-
      dence, his mother’s residence, or the victim’s residence;
      all of the victims had either a familial or a family-like
      relationship to the defendant; all assaults occurred while
      the defendant had custody or was in complete control of
      the victims; and each of the victims was incapable of giv-
      ing consent.23

21	
      State v. Kibbee, supra note 2.
22	
      State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994), overruled on other
      grounds, State v. Freeman, 253 Neb. 385, 571 N.W.2d 276 (1997).
23	
      State v. Kibbee, supra note 2, 284 Neb. at 95-96, 815 N.W.2d at 892.
    Nebraska Advance Sheets
298	286 NEBRASKA REPORTS



   Valverde argues that under Kibbee and Carter, overwhelm-
ing similarity between the prior and current offenses is
required. In Kibbee, we stated: “We held that evidence of prior
acts may be admitted where there are ‘an overwhelming num-
ber of significant similarities,’ but ‘“[t]he term ‘overwhelm-
ing’ does not require a mechanical count of the similarities
but, rather, a qualitative evaluation.”’”24
   Valverde gives the “overwhelming similarity” language
too much weight. As we mentioned at the start of our analy-
sis, this case deals only with admission of evidence under
§ 27-414. Kibbee, on the other hand, involved both §§ 27-404
and 27-414. And § 27-404 prohibits the admission of prior
bad acts if offered to prove propensity—the precise reason
§ 27-414 allows the evidence. Kibbee relied on Carter, which
talked about similarities under § 27-404 for the purpose of
proving identity. In that context—comparing crimes to see
if they bear the same signature—an overwhelming number
of similarities is needed. But in the framework of § 27-414
alone, Kibbee should not be read to require overwhelm-
ing similarity.
   After balancing the above factors, the probative value of
Valverde’s prior sexual assaults was not outweighed by the
danger of unfair prejudice. We conclude that the district court
did not abuse its discretion in allowing evidence of Valverde’s
prior sexual assaults against E.M. and H.A.

                    2. Motion for Mistrial
   Valverde argues that the district court should have granted
his motion for mistrial when the court decided to admit the
§ 27-414 evidence in the middle of the jury trial. After the
court heard the trial testimony of H.L. and B.V., the court
determined that the evidence of prior sexual assaults was
admissible. Valverde objected and moved for a mistrial. He
argued that the procedure placed the court in a position of
judging the credibility and veracity of H.L. and B.V. Valverde
further argued:

24	
      Id. at 96, 815 N.W.2d at 892.
                        Nebraska Advance Sheets
	                             STATE v. VALVERDE	299
	                              Cite as 286 Neb. 280

         I believe the Court’s statement based upon the charges
      alone, that there seems to be similarities, I think that’s
      improper with relation to [§ 27-414].
         So especially in light of the fact that the State has
      not rested, defense has had no opportunity to put on
      its case in chief whether or not to challenge the verac-
      ity of the truthfulness of the statements of [B.V.] or the
      other witnesses. Those witnesses are still under subpoena,
      Judge, still subject to recall. And at that time, again, it’s
      improper for the Court at this point in time to make a
      determination that the evidence that’s been heard with
      respect to [B.V.] and [H.L.] is reliable and truthful under
      [§ 27-414].
   [11,12] A mistrial is properly granted in a criminal case
where an event occurs during the course of a trial which is of
such a nature that its damaging effect cannot be removed by
proper admonition or instruction to the jury and thus prevents
a fair trial.25 A defendant faces a higher threshold than merely
showing a possibility of prejudice when attempting to prove
error predicated on the failure to grant a mistrial.26
   But, here, the timing of Valverde’s motion is important. At
the time that Valverde moved for a mistrial, the jury had not
heard any evidence of other sexual assaults. There was no rea-
son to grant a mistrial at the time of Valverde’s motion, and he
did not make a similar motion after the evidence of the prior
sexual assaults was admitted. Although we do not believe that
the motion would have had merit if made later, it clearly and
definitively lacked merit at the time when it was made. We
conclude that the district court did not abuse its discretion in
denying Valverde’s motion for mistrial.
                      3. Jury Instructions
                    (a) Limiting Instruction
   Valverde attacks the absence of a limiting instruction at the
time the evidence of the prior sexual assaults was received.
This contention lacks merit for two reasons. First, a limiting

25	
      State v. Kibbee, supra note 2.
26	
      State v. Huff, 282 Neb. 78, 802 N.W.2d 77 (2011).
    Nebraska Advance Sheets
300	286 NEBRASKA REPORTS



instruction was not requested. Second, because § 27-414 sig-
nificantly differs from § 27-404, no limiting instruction would
have been appropriate.
   [13] Valverde did not request or propose any such instruc-
tion before, during, or after introduction of the evidence of the
prior sexual assaults. In the absence of a request for a limiting
instruction, there is no reversible error in a court’s failure to
give a limiting instruction.27
   [14] Even if there had been a request, a limiting instruction
was unnecessary. As one treatise explains, “No such limit-
ing instruction would be necessary under [§ 27-414] because
the evidence is admissible to prove sexual propensity, even
though it may also be relevant for . . . secondary purposes
such as proving intent.”28 The treatise further expounds that
§ 27-414 “obviate[s] the need for such limiting instructions”
because such evidence “is admissible for the very purpose of
demonstrating that the accused has a propensity to commit
the type of sexual misconduct for which he or she has been
charged. A limiting instruction would defeat the purpose of
the rule.”29 This explanation follows directly from the express
language of § 27-414(1), which provides that “such evidence
may be considered for its bearing on any matter to which it
is relevant.” Thus, evidence of another offense or offenses of
sexual assault, if admissible in a prosecution for an offense of
sexual assault, is not received for a limited purpose but may
be considered on any matter to which it is relevant. There was
no need to give a limiting instruction at the time the evidence
was admitted.
               (b) Instruction on Limited Purpose
   Valverde assigns error to the district court’s overruling of
his objection during the jury instruction conference to instruc-
tion No. 13, the instruction on limited purpose. Instruction No.
13 stated: “During this trial I called your attention to some
evidence that was received for specified limited purposes;

27	
      See State v. Fick, 18 Neb. Ct. App. 666, 790 N.W.2d 890 (2010).
28	
      Mangrum, supra note 8 at 308.
29	
      Id. at 310.
                       Nebraska Advance Sheets
	                            STATE v. VALVERDE	301
	                             Cite as 286 Neb. 280

you must consider that evidence only for those limited pur-
poses and for no other.” Valverde argues that instruction No.
13 was “prejudicially insufficient given the nature of the
[§] 27-414 evidence.”30
   [15,16] Valverde’s argument is problematic for two reasons.
First, instruction No. 13 did not address the evidence under
§ 27-414. Instead, it was directed at the times during trial when
the court specifically informed the jury that it was receiving
certain evidence for a limited purpose. But no such advise-
ment was given after evidence of the assaults on E.M. or H.A.
Second, Valverde seems to be asserting a different ground for
his objection than that made during the jury instruction confer-
ence. An objection, based on a specific ground and properly
overruled, does not preserve a question for appellate review
on any other ground.31 During the instruction conference,
Valverde offered defense’s proposed jury instructions Nos. 2
and 3 instead of instruction No. 13. But both of Valverde’s
proposed instructions dealt with DNA collection and analysis.
And now, in his brief, Valverde asserts that the court should
have given an instruction patterned after NJI2d Crim. 5.3 on
limited purpose. Valverde’s argument is difficult to compre-
hend, because instruction No. 13 is NJI2d Crim. 5.3A. In any
event, Valverde asserts that the court should have instructed
the jury as follows:
         A. GENERAL LIMITED PURPOSE
         Members of the jury, the evidence of (here insert
      description) was received for the limited purpose of (here
      insert purpose); you must consider the evidence only for
      that limited purpose and for no other.32
But Valverde did not request this instruction at closing. And
we find no error in the court’s use of a pattern jury instruction.
Whenever an applicable instruction may be taken from the
Nebraska Jury Instructions, that instruction is the one which

30	
      Brief for appellant at 37.
31	
      State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006), abrogated on
      other grounds, State v. Thorpe, 280 Neb. 11, 783 N.W.2d 749 (2010).
32	
      Brief for appellant at 35.
    Nebraska Advance Sheets
302	286 NEBRASKA REPORTS



should usually be given to the jury in a criminal case.33 This
assignment of error lacks merit.
                  (c) Instruction Regarding Prior
                          Sexual Assaults
   Valverde argues that instruction No. 15, which dealt with
the evidence of prior sexual assaults, was prejudicially insuf-
ficient to address the § 27-414 evidence. Instruction No.
15 provided:
         You have heard evidence that [Valverde] may have
      committed other acts of sexual assault. Remember, you
      may not convict [Valverde] solely because you believe
      he committed other sexual assaults. [Valverde] is on trial
      only for the crimes alleged herein, and you may consider
      the evidence of other acts on any matter to which they
      are relevant.
   During the jury instruction conference, Valverde quarreled
that the instruction “inferred [his] disposition or propensity to
commit the offense” and that there “should be some reference
to the prior other acts, or may have committed other acts in the
past, or previously so that we are certain that the jury doesn’t
assume that the acts that you’re referring to are the ones
involved in the information in this case.”
   [17] All the jury instructions must be read together, and if,
taken as a whole, they correctly state the law, are not mislead-
ing, and adequately cover the issues supported by the pleadings
and the evidence, there is no prejudicial error necessitating
reversal.34 Instruction No. 15, when read together with all of
the other jury instructions, correctly stated the law, was not
misleading, and adequately covered the issues. We find no
reversible error in the giving of this instruction.
   Valverde contends that the district court should have given
the limiting instruction that was given in Kibbee.35 But the
Kibbee opinion was not released until after the trial in this
case. The trial court in Kibbee concluded that the prior sexual

33	
      State v. Freemont, 284 Neb. 179, 817 N.W.2d 277 (2012).
34	
      State v. Kibbee, supra note 2.
35	
      Id.
                        Nebraska Advance Sheets
	                             STATE v. VALVERDE	303
	                              Cite as 286 Neb. 280

assaults could be admitted to show motive, opportunity, prepa-
ration, or plan under § 27-404(2), and it instructed the jury
as follows:
      “The testimony of [the prior victims] relates to [Kibbee’s]
      commission of other instances of sexual assault or child
      molestation.
         “In a criminal case in which [Kibbee] is accused of an
      offense of sexual assault, evidence of [Kibbee’s] commis-
      sion of another offense or offenses of sexual assault is
      admissible and may be considered for its bearing on any
      matter to which it is relevant including the similarities
      of the other offenses for the purpose of determining the
      credibility of [the current victim] or for the purpose of
      showing [Kibbee’s] motive, opportunity, plan or prepara-
      tion as it relates to the sexual assault charge. However,
      evidence of a prior offense on its own is not sufficient
      to prove [Kibbee] guilty of the crime charged. Bear in
      mind as you consider this evidence, at all times the State
      has the burden of proving that [Kibbee] committed each
      of the elements of the offense charged. I remind you that
      [Kibbee] is not on trial for any act, conduct or offense not
      charged in the Information.”36
The instruction given was a product of the prosecution’s hav-
ing adduced evidence under both §§ 27-404 and 27-414. Much
of the language contained in the Kibbee instruction would
not be appropriate here. The district court did not err by fail-
ing to give a written limiting instruction similar to that given
in Kibbee.
   [18] Valverde contends that the district court erred in refus-
ing to give his proposed instruction addressing evidence of
the prior sexual assaults. To establish reversible error from a
court’s refusal to give a requested instruction, an appellant has
the burden to show that (1) the tendered instruction is a correct
statement of the law, (2) the tendered instruction is warranted
by the evidence, and (3) the appellant was prejudiced by the
court’s refusal to give the tendered instruction.37

36	
      Id. at 99-100, 815 N.W.2d at 894.
37	
      State v. Sinica, 277 Neb. 629, 764 N.W.2d 111 (2009).
    Nebraska Advance Sheets
304	286 NEBRASKA REPORTS



   Valverde’s proposed instruction No. 1 provided:
        You have heard evidence that [Valverde] may have
     committed other conduct in addition to the alleged
     offenses that [have] been charged in the Information.
        You are instructed that evidence of conduct by
     [Valverde], on a previous occasion with witnesses [E.M.]
     and [H.A.], has been offered by the State for its bearing on
     any matter to which it is relevant, except for [Valverde’s]
     disposition or propensity to commit the offense that is
     charged in the Information.
        It is entirely up to the jury to determine what weight,
     if any, such “other conduct” evidence deserves. In reach-
     ing your conclusion, you may consider all of the sur-
     rounding facts and circumstances of such testimony
     and give it such weight as you think it is entitled to
     receive in light of your experience and knowledge of
     human affairs.
        However, you are cautioned that [Valverde] is not
     on trial here for any conduct or crimes not alleged in
     the Information. [Valverde] may not be convicted of
     the offenses charged in the Information if you were
     to find only that he committed the “other conduct” at
     some other time. You are reminded that, at all times, the
     State bears the burden of proving beyond a reasonable
     doubt that [Valverde] committed the offense charged in
     the Information.
   Valverde’s proposed instruction No. 1 would have excluded
his propensity to commit the offenses charged in the informa-
tion—which is precisely the purpose for which § 27-414 was
enacted. Because his proposed instruction No. 1 stated that
the prior sexual assault evidence could not be considered for
his propensity to commit the current offenses, it contained an
incorrect statement of law, and the district court did not err in
refusing to give it. This is sufficient to resolve the argument
on appeal, and we do not address any other aspect of the pro-
posed instruction.
                       Nebraska Advance Sheets
	                MID AMERICA AGRI PRODUCTS v. ROWLANDS	305
	                           Cite as 286 Neb. 305

                       VI. CONCLUSION
   We find no abuse of discretion by the district court in its
procedures for determining the admissibility of evidence of
Valverde’s prior sexual assaults. Because Valverde moved for
a mistrial before any evidence of the prior sexual assaults had
been adduced, the district court did not abuse its discretion in
overruling the motion. Finally, we find no reversible error by
the court in the jury instructions that it gave or in the rejection
of Valverde’s proposed instructions. Accordingly, we affirm
the judgment of the district court.
                                                       Affirmed.



        Mid America Agri P roducts/Horizon, LLC, et al.,
         relators, v. Honorable Donald E. Rowlands,
           Judge, District Court for Lincoln County,
            Nebraska, respondent, and Lansing Trade
               Group, LLC, and Lansing Ethanol
                   Services, LLC, intervenors.
                                    ___ N.W.2d ___

                         Filed July 19, 2013.     No. S-12-473.

 1.	 Mandamus. A court issues a writ of mandamus only when (1) the relator has
      a clear right to the relief sought, (2) a corresponding clear duty exists for the
      respondent to perform the act, and (3) no other plain and adequate remedy is
      available in the ordinary course of law.
 2.	 Mandamus: Proof. In a mandamus action, the party seeking mandamus has the
      burden of proof and must show clearly and conclusively that such party is entitled
      to the particular thing the relator asks and that the respondent is legally obligated
      to act.
 3.	 Verdicts: Evidence: Appeal and Error. Recommended factual findings of a
      special master have the effect of a special verdict, and the report upon questions
      of fact, like the verdict of a jury, will not be set aside unless clearly against the
      weight of the evidence.
 4.	 Mandamus: Words and Phrases. A writ of mandamus is issued to compel the
      performance of a purely ministerial act or duty, imposed by law upon an inferior
      tribunal, corporation, board, or person.
  5.	 ____: ____. Mandamus is a law action and is an extraordinary remedy, not a writ
      of right.